Citation Nr: 0928971	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-43 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
cranial hemorrhage, secondary to hypertension.

3.  Entitlement to service connection for diabetes insipidus.

4.  Entitlement to service connection for blood clots to the 
legs.

5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a stomach 
disability.

7.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or at the housebound 
rate.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2009, the Veteran testified 
at a personal hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.

The Board notes that in a March 2007 letter, the RO indicated 
that the Veteran had submitted an application for non-service 
connected pension benefits at the housebound rate.  In an 
October 2007 letter, the RO indicated that it was working on 
his application for nonservice-connected pension and 
housebound benefits.  Those claims do not yet appear to have 
been adjudicated and are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran is not shown to have served in the Republic 
of Vietnam or to have been present within the land borders in 
Vietnam and he is not presumed to have been exposed to 
herbicides during active service.

3.  Hypertension was not manifest during active service nor 
within one year of discharge from active service and it is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

4.  The residuals of a cranial hemorrhage were not manifest 
during active service and they are not shown to have 
developed as a result of an established event, injury, or 
disease during active service.

5.  Diabetes insipidus was not manifest during active service 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active service.

6.  Blood clots to the legs were not manifest during active 
service and they are not shown to have developed as a result 
of an established event, injury, or disease during active 
service.

7.  An eye disability was not manifest during active service 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active service.

8.  A stomach disability was not manifest during active 
service and it is not shown to have developed as a result of 
an established event, injury, or disease during active 
service.

9.  The Veteran is not shown to need the regular aid and 
attendance of another person as a result of his service-
connected disabilities.

10.  Service connection is established for tinnitus 
(10 percent) and bilateral hearing loss (0 percent), with a 
combined service-connected disability rating of 10 percent.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The residuals of a cranial hemorrhage were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Diabetes insipidus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Blood clots to the legs were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

6.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

7.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.350, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in March 2003.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decisions 
in this case any deficiency in the initial notice to the 
Veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  

Although the Veteran claims he was exposed to Agent Orange 
while serving in Thailand and Korea, his service records show 
he served in Thailand from May 1969 to June 1970 as a fuels 
specialist without evidence of any actual service in the 
Republic of Vietnam nor service in an area identified by the 
service department as having involved the use of Agent Orange 
outside of Vietnam.  The Board also notes that the present 
claims do not involve a disease which has been identified by 
VA as associated with herbicide exposure.  The evidence of 
record neither establishes an event in service related to a 
present diagnoses nor establishes a disease or symptoms of 
disease for which presumptive service connection would apply 
under 38 C.F.R. § 3.309.  The Veteran has not provided 
sufficient information to identify and locate any existing 
service department records to substantiate his claim of 
having been exposed to Agent Orange.  The Veteran was 
provided an additional period of time after his hearing in 
March 2009 to submit evidence in support of his claims, but 
no subsequent evidence has been received.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  Congenital or developmental 
defects, such as refractive error of the eyes, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection can be granted for certain diseases, 
including hypertension, if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
Such diseases shall be presumed to have been incurred in 
service even though there is no evidence of disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Diabetes insipidus not listed among these enumerated 
diseases.  VA, under the authority of the Agent Orange Act of 
1991, has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for disorders 
which are not enumerated by regulation.  See 72 Fed. Reg. 
32,395 (Jun. 12, 2007).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. 
Cir. 2008) upheld VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Veteran contends that he has present 
disabilities as a result of his exposure to Agent Orange 
during active service.  At his personal hearing in March 2009 
he testified that he had been exposed to Agent Orange while 
serving in Thailand and Korea.  He also asserted, in essence, 
that his diabetes insipidus may have been manifest in service 
and evidenced by excessive thirst.  

Service records show he served in Thailand from May 1969 to 
June 1970 as a fuels specialist, but include no evidence of 
actual service in the Republic of Vietnam nor service in an 
area identified by the service department as having involved 
the use of Agent Orange outside of Vietnam.  See VBA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
2.C.10.n.  Performance reports of record indicate no duties 
during this period indicative of activities that could 
reasonably be construed as involving visitation to the 
Republic of Vietnam.  Service treatment records also include 
no evidence of complaint, treatment, or diagnosis related to 
hypertension, cranial hemorrhage, diabetes insipidus, blood 
clots to the legs, an eye disability, or a stomach 
disability.  A June 1971 separation examination revealed 
normal clinical evaluations of the eyes, vascular system, and 
lower extremities.  There was a scar to the left inguinal 
area, but no other abnormalities to the abdomen or viscera.  
The Veteran had defective distant vision, bilaterally, 
corrected by glasses.  A blood pressure reading of 124/80 was 
provided.  He denied any history of eye trouble, high or low 
blood pressure, or stomach trouble.

Private medical records show the Veteran had a subarachnoid 
hemorrhage in December 2002 with a prior medical history of 
hypertension and diabetes insipidus.  Hospital records also 
revealed old clots in the bilateral femoral areas.  

Based upon the evidence of record, the Board finds that the 
Veteran is not shown to have served in the Republic of 
Vietnam or to have been present within the land borders in 
Vietnam and he may not be presumed to have been exposed to 
herbicides during active service.  Hypertension, residuals of 
a cranial hemorrhage, diabetes insipidus, blood clots to the 
legs, an eye disability, and a stomach disability were not 
manifest during active service and they are not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  Although hypertension is a 
chronic disease for which presumptive service connection may 
be established, there is no indication the Veteran's 
hypertension was manifest within one year of his discharge 
from active service.  

There is also no probative evidence in this case of 
persistent symptoms of these disabilities having continued 
since service.  The Veteran's statements as to having 
experienced excessive thirst during active service are found 
to be inconsistent with his report of medical history at the 
time of his discharge from active service.  The earliest 
medical evidence of any problems related to the present 
claims is dated almost 30 years after service.  The Court has 
held that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

While the appellant may sincerely believe that these medical 
problems developed as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  No 
information has been provided indicating how these disorders 
might otherwise be related to an established event, injury, 
or disease in service.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

SMC

VA regulations provide that special monthly compensation is 
payable to a Veteran who is, as a result of service-connected 
disabilities, so helpless as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b)(3) (2008).  

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2008).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the Veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

VA records show service connection is established for 
tinnitus (10 percent) and bilateral hearing loss (0 percent).  
His combined service-connected disability rating is 10 
percent.  

Based upon the evidence of record, the Board finds the 
Veteran is not helpless nor in need of the regular aid and 
attendance of another person as a result of his service-
connected disabilities.  There record includes a November 
2007 Medical Statement for Consideration of Aid and 
Attendance which indicated that the Veteran's organic brain 
syndrome has affected his ability to make executive decisions 
and this has affected his activities of daily living, i.e., 
bathing, dressing, using the bathroom and "IDALs", i.e., 
unable to manage medications, ambulate without assistance, 
unable to cook, care for the house, leave the house without 
assistance and leaves him dependent on caregivers.  There is 
no probative evidence indicating the Veteran's service-
connected bilateral hearing loss and tinnitus have resulted 
in any significant impairment in his ability to perform daily 
activities.  These disabilities are not shown to have 
resulted in an inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable, 
of the frequent need of adjustment of any special prosthetic 
or orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid, of the inability 
to feed himself through the loss of coordination of upper 
extremities or through extreme weakness, of the inability to 
attend to the wants of nature, nor of an incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment.  Therefore, the appeal as to this 
matter must be denied.

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated 
as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, of 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2008).  
There is no evidence that the service-connected hearing loss 
and tinnitus meet the above criteria and entitlement to 
special monthly compensation at the housebound rate is not 
warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for the residuals of a 
cranial hemorrhage, secondary to hypertension is denied.

Entitlement to service connection for diabetes insipidus is 
denied.

Entitlement to service connection for blood clots to the legs 
is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or at the housebound rate 
is denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


